51 F.3d 270
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arnold J. WHITE, Plaintiff--Appellant,v.E.C. MORRIS;  W.P. Rogers;  Don Guillory, Defendants--Appellees.
No. 95-6066.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 11, 1995.

Arnold J. White, Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Richmond, VA, for Appellees.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from a district court order dismissing his 42 U.S.C. Sec. 1983 (1988) suit.  We affirm.1


2
Appellant's complaint alleged deliberate indifference to his serious medical needs arising from a delay in obtaining medical attention for his loose-fitting denture.  The complaint was accompanied by records establishing that the delay was due to Appellant's transfer from one prison, where a dental appointment had been made, to a second prison, where some delay occurred because of a busy dental office schedule.  At most Appellant's complaint and attachments could support a claim of negligence, which is not cognizable under Sec. 1983.  Miltier v. Beorn, 896 F.2d 848 (4th Cir.1990).  Therefore, the district court properly dismissed this action.2


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.



1
 We deny Appellant's motion for an order outlining his specific rights surrounding legal research at his current place of incarceration


2
 To the extent that Appellant may have raised a due process claim regarding the delay in processing grievances, he has not stated a cognizable claim.  Cf. Rodgers v. Norfolk School Bd., 755 F.2d 59, 64 n. 3 (4th Cir.1985)